 
 
Exhibit 10.1

 
*PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.




TRICANTER PURCHASE AND INSTALLATION AGREEMENT


THIS TRICANTER PURCHASE AND INSTALLATION AGREEMENT ("Agreement") is made and
entered into on this 25th day of August, 2010, by and between ICM, Inc., a
Kansas corporation ("Seller") and Southwest Iowa Renewable Energy, LLC an Iowa
limited liability company ("Buyer").


`FOR AND IN CONSIDERATION of the mutual promises, covenants, agreements and
payments set forth herein, the sufficiency of which is hereby acknowledged,
Seller and Buyer agree as follows:


1.
Sale of Goods.  Subject to the terms and conditions specified herein, Seller
shall sell to Buyer, and Buyer shall purchase from Seller the Tricanter Oil
Separation System and any optional equipment described on Exhibit "A" attached
hereto (collectively, the "Equipment").  "Equipment" shall also include start-up
services and training by Seller with respect to the Tricanter Oil Separation
System.



2.
Installation.  At Buyer's option as selected on Exhibit "A", Seller shall
install the Equipment at Buyer's ethanol plant located at 10868 189th Street,
Council Bluffs, Iowa.  The installation services to be provided by Seller are
set forth on Exhibit "B" and the general arrangement drawings attached
hereto.  Seller shall install all Equipment in a workmanlike manner and in
compliance with applicable laws, regulations and ordinances in effect as of the
date of this Agreement.  Installation shall begin on October 4, 2010 and
continue thereafter until completed.  Seller estimates that the installation
shall take approximately forty-eight (48) days for installation of the Tricanter
skid and the oil storage tank farm. In the event that Buyer fails to timely
obtain applicable governmental permitting, including, without limitation, the
amended air permit, the parties will mutually agree on a new date to begin the
installation services.  Buyer shall make the ethanol plant available to Seller
during the pendency of installation services.  The parties acknowledge that the
installation of the Equipment may require the evaporation section of the ethanol
plant be shutdown for a period of time, not to exceed twelve (12) hours.  Buyer
agrees to shutdown the evaporation section of the plant in conformance with
Seller's request upon three (3) days' prior written notice to Buyer.  Seller
agrees to use its reasonable commercial efforts to minimize the amount of time
that the evaporation section is shutdown.

 
3.
Purchase Price.  The purchase price which Buyer shall pay to Seller for the
Equipment and installation services is $* ("Purchase Price").  The Purchase
Price is inclusive of all sales, use and excise taxes.

* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
4.
Terms of Payment.  The fixed component of the Purchase Price shall be payable by
Buyer as follows: *.  Buyer fails or refuses to pay Seller all or any part of
the Purchase Price within ten (10) days following the date upon which any
payment is due, interest shall accrue and be paid by Buyer to Seller in addition
to the unpaid Purchase Price at the rate of eighteen


 
 

--------------------------------------------------------------------------------

 

 
percent (18%) per annum on the unpaid amount, or the highest interest rate
allowed by law, whichever rate is less.



* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


5.
Performance Guarantee.  ICM represents and warrants that the Tricanter Oil
Separation System will produce the amount of 0.50 pounds of non-food grade
quality corn oil per bushel of ground corn at the plant as determined during a
three (3 day) performance test conducted by ICM following the completion of the
installation and commissioning of the Equipment.  The procedures for the
performance test will be reviewed in advance with Buyer and shall be reasonably
satisfactory to Seller.  The performance guarantee will be completely satisfied
in the event that ICM can demonstrate that the average yield of corn oil over
the 3-day performance test period is equal to or exceeds 0.50 pounds per bushel
of corn ground at the plant during such 3-day test period. The performance
guarantee is subject to the following criteria that must exist prior to and
while conducting the performance test:  (a) the feed streams into the Tricanter
must test between 30%-32% feed solids as determined by a hot spin test conducted
at the performance testing, (b) the feed streams from the evaporators must be
between 185 and 205 degrees F; (c) the thin stillage discharge out of the whole
stillage centrifuges must be less than 3.5% total suspended solids; (d) the
acidic level of the feed streams into the Tricanter unit must be at least 3.8 pH
or higher; (e) the plant must be operating at a capacity of at least 2.8 gallons
of denatured ethanol per bushel of corn grind rate; and (f) the corn processed
must meet a minimum of #2 yellow dent with a hybrid variety characteristic of at
least 3.5% oil by dry weight.



6.           Limited Warranty.


 
(A)
Equipment Warranty.  Seller warrants that Equipment will be free from defects in
material and workmanship for a period of 12 months after the date the Equipment
is placed in actual operation.  Buyer must notify Seller if the Equipment is not
in conformity with this limited warranty during the stated warranty
period.  Seller's obligation, and Buyer's sole remedy, under this limited
Equipment warranty is, at Seller's option, the repair, replacement or correction
of any non-confirming Equipment or part thereof.



 
(B)
Installation Warranty.  If installed by Seller, Seller warrants that Equipment
will be installed in a workmanlike manner, and that the installation of the
Equipment will be free from defects in workmanship for a period of 12 months
from the date the Equipment is placed in actual operation.  If Buyer notifies
Seller that the installation is not in conformity with this limited warranty
during the stated warranty period, Seller will, without charge to Buyer,
re-perform the installation service so that it conforms to this limited
warranty, with such remedy being the sole and exclusive remedy of Buyer for
breach of this limited installation warranty.



 
(C)
Disclaimer.  EXCEPT AS SPECIFICALLY STATED IN THIS AGREEMENT, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.



7.
Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL SELLER BE LIABLE TO THE BUYER OR TO ANY


 
 

--------------------------------------------------------------------------------

 

 
THIRD PARTY FOR ANY LOST PROFITS, LOST SAVINGS, OR OTHER CONSEQUENTIAL DAMAGES,
OR FOR ANY INCIDENTAL OR SPECIAL DAMAGES, EVEN IF SELLER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, OR FOR ANY CLAIM BY THE BUYER BASED UPON ANY CLAIM
BY ANY OTHER PARTY AGAINST THE BUYER.  IN NO EVENT SHALL SELLER 'S TOTAL
LIABILITY HEREUNDER EXCEED *.  THE LIMITATION OF LIABILITY PROVISIONS OF THIS
SECTION 7 SHALL NOT BE APPLICABLE TO THE INDEMNIFICATION OBLIGATIONS OF SELLER
IN SECTION 10.



* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


8.
Force Majeure.  Seller shall not be responsible for any failure to perform due
to causes beyond Seller’s reasonable control, including but not limited to labor
disputes, strikes, acts of God, fire, delays in transportation, communication
line failure, or governmental actions.  Any delay beyond Seller’s reasonable
control shall be excused and the period of performance extended as may be
necessary to enable Seller to perform after the cause of delay has been removed.



9.
Confidentiality Obligation.



 
(A)
For purposes of this Agreement, "Proprietary Property" shall mean the design,
arrangement, configuration and specification of the Equipment, together with
operating P&IDs, drawings, methods, techniques, protocols, procedures, plans and
processes related thereto, and together with any enhancement, modification,
improvement, refinement or change of any aspect thereof.



 
(B)
Buyer shall treat the Proprietary Property as confidential, and shall use its
best efforts to maintain such information as secret and confidential.  Buyer
shall refrain from copying, reverse engineering, disassembling, decompiling,
translating, or modifying the Equipment or Proprietary Property, or granting any
other person or entity the right to do so, without the prior written consent of
Seller.  As between Buyer and Seller, Seller has the exclusive right and
interest in and to the Proprietary Property and the goodwill associated
therewith and symbolized thereby.  Buyer's use of the Proprietary Property
pursuant to this Agreement, which shall be perpetual and free of royalty, does
not give Buyer any ownership interest or other interest in or to the Proprietary
Property, or any component thereof, other than the rights granted herein.  Buyer
will not, directly or indirectly, contest the validity or the ownership by
Seller of the Proprietary Property.



10.
Indemnification.



 
(A)
Seller agrees to indemnify and hold Buyer harmless from and against all claims,
demands, liabilities, actions, litigations, losses, damages, costs and expenses
(including reasonable attorneys' fees) arising out of the infringement of
adversely owned patents, copyrights or any other intellectual property rights in
connection with Buyer’s purchase and/or use of the Equipment.  In the event that
any lawsuit, arbitration or other proceeding ("Suit") is instituted against
Buyer by a third party alleging infringement of any adversely owned patents,
copyrights or other intellectual property rights, Seller will assume the defense
of the Suit on behalf of Buyer by counsel of Seller's choosing and solely at
Seller’s expense.  Provided,


 
 

--------------------------------------------------------------------------------

 

 
however, so long as Seller has assumed defense and continues to defend the Suit,
Seller will not be responsible for reimbursement of attorneys’ fees incurred by
Buyer: (i) to defend any such matter on its own; (ii) to engage counsel to
monitor ICM’s defense of the Suit, or (iii) to seek advice on how to respond to
any other demands or claims



 
(B)
If a court of competent jurisdiction determines or has determined that the use
of the Equipment by Buyer (or any third party) infringes on adversely owned
patents, copyrights or any other intellectual property rights, then (i) Seller
shall take all commercially reasonable steps to (a) obtain a license to permit
Buyer to continue using the Equipment, or (b) provide engineering or
modification to the Equipment so that it will not infringe the adverse
intellectual property rights to enable Buyer to continue to use the Equipment,
or, alternatively, (ii) both Seller or Buyer shall have the right to void this
Agreement by providing written notice to the other party and, within ten (10)
days of any such notice, Seller shall refund to Buyer a portion of the Purchase
Price equal to the difference between (a) the aggregate Purchase Price, less (b)
the total amount of depreciation of the Equipment accrued by Buyer until the
date of the void notice.  Upon such refund Seller, at its sole cost, will have
the right to enter onto the plant and remove the Equipment.  The right to void
this Agreement shall be in addition to, and not in lieu of, the indemnification
set forth in Paragraph 10(A) above.



11.           Miscellaneous.


 
(A)
This Agreement shall be governed by the laws of the State of Kansas.  Any legal
proceeding relating to this Agreement shall be brought exclusively in the
Eighteenth Judicial District Court, Wichita, Sedgwick County, Kansas, U.S.A., or
in the United States District Court for the District of Kansas at Wichita,
Kansas, U.S.A., and both parties hereto consent to the jurisdiction of said
courts.  Buyer hereby waives any defense of inconvenient forum to the
maintenance of any action or proceeding brought in such courts.



 
(B)
This Agreement shall become a legal and binding contract upon signature of same
by both parties.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their permitted successors and assigns.



 
(C)
This Agreement may not be assigned to another party by Buyer, either in whole or
in part, without the prior written consent of Seller.



 
(D)
This Agreement is confidential between Buyer and Seller.  The terms and
conditions set forth in this Agreement may not be disclosed, either in whole or
in part, to any third party unless the party desiring to make such disclosure
first obtains the express written approval of the other party.  Notwithstanding
the foregoing, Seller acknowledges that it is an affiliate of Buyer and that
Buyer has the obligation to file this Agreement as an exhibit to its filings
with the Securities and Exchange Commission.  Buyer will cooperate with Seller
and request confidential treatment of the pricing terms of this Agreement.



 
(E)
This Agreement and its exhibits, which exhibits are incorporated herein by this
reference and made part of this Agreement, set forth the entire agreement and
understanding of the parties with respect to the subject matter hereof, and


 
 

--------------------------------------------------------------------------------

 

 
supersede all prior agreements, written or oral, between the parties.  This
Agreement may not be amended or modified except by a written instrument signed
by both parties.  By execution hereof, the signers certify that they have read
this Agreement and that they are duly authorized to execute this Agreement in
the capacity stated below.



 
(F)
Seller shall maintain insurance coverage meeting the requirements of the
AGREEMENT BETWEEN OWNER AND DESIGN/BUILDER ON THE BASIS OF A STIPULATED PRICE
between the parties and dated as of the 25th day of September, 2006, as amended.


 
IN WITNESS OF the mutual promises, covenants and agreements set forth herein,
the parties have caused their authorized representatives to execute this
Agreement, as of the dates indicated below.
 
 

 ICM, INC.    Southwest Iowa Renewable Energy, LLC                By  /s/ Chris
Mitchell       By: /s/ Brian T. Cahill     Chris Mitchell, VP - Marketing    
Brian T. Cahill, General Manager,           ("Seller")     President and CEO    
            ("Buyer")  

 


                                                                         
                                                                       

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"


TRICANTER OIL RECOVERY SYSTEM SIZED FOR A 100 MMGPY PLANT (EQUIPMENT)


I.      FIXED PRICE COMPONENT


A.      TRICANTER OIL RECOVERY SYSTEM (INCLUDES ONLY):


 
·
2 each Centrifuge Z6E-4/444 Flottweg or equivalent

 
·
1 each 500 SS gal heavy syrup tank

 
·
1 each 200 SS gal corn oil tank

 
·
1 each 300 SS gal corn oil tank

 
·
1 each 3500 gal syrup Tricanter feed tank

 
·
2 each Feed pumps PG 6851 & PG 6856 - Waukesha 5070 125 GPM or equivalent

 
·
1 each Heavy syrup pump PC 6852 - Sulzer 200 GPM or equivalent

 
·
1 each Corn oil pump PG 6853 - Waukesha gear pump 10 GPM or equivalent

 
·
1 each Oil solids recirculation pump PG 6854 - Waukesha gear pump 10 GPM or
equivalent

 
·
Tricanter Oil Recovery System Start-up and Training

 
·
Hettich 320 Classic bench top centrifuge for ongoing sample testing





B.      OIL STORAGE TANK FARM LOCATED INSIDE HEATED BUILDING (INCLUDES ONLY):
 
·
4 each approx. 9,000 gallon CS coned bottom Oil storage tanks (8' Wide x 23'
Tall)

 
·
Level transmitter for each tank

 
·
Temperature indicator for each tank

 
·
EV control valve for each tank

 
·
1 each Oil storage loadout pump PC 8901 - Sulzer 300 GPM or equivalent

 
·
1 each Oil storage trash pump PC 8903 - Sulzer 30 GPM or equivalent

·      Piping components and material within the tank area
·      Includes the Storage Tank Area Installation Services described in Section
B of Exhibit "B"
·      Piping within the tank area installed
·      Piping within tank area heat traced and insulated (as required by design)



 
 

--------------------------------------------------------------------------------

 



EXHIBIT "B"


INSTALLATION SERVICES


 
A.
TRICANTER OIL RECOVERY SYSTEM INSTALLATION



Description
ICM Scope (Tricanter Oil Recovery System)
Provide Documents
ICM will provide Engineering documents including P&ID’s, general arrangement,
equipment specifications, updated electrical one line drawings, instrument
specifications, startup procedures and operating procedures.
Installation
ICM will direct and control the installation of equipment skid, electrical
wiring and concrete within ICM battery limits.
Tricanter Skid
The skid includes pumps, pipes, pipe instruments, structure, tricanter and
controls on a skid mount as per ICM design.
Engineering
ICM will provide necessary process, structural, and electrical engineering.
Electrical
ICM will supply wire from switchgear to motors– see equipment list.  ICM shall
furnish Two (2) minimum of 300 amp, and One (1) minimum of 40 amp, 480 volt, 3
phase over current protection device source, Ethernet port to skid, and heat
trace circuit power.
DCS
ICM will provide Ethernet port on skid. Provide wiring from skid Ethernet to
main DCS Ethernet port.  ICM will program DCS for viewing skid activity.
Piping
ICM will install all piping as shown on P&ID, for syrup feed, steam, process
vent, flush water, plant air, pump seal water, and heavy syrup.
Insulation
ICM will insulate ICM installed syrup, steam, and heavy syrup lines (as required
by design).
Start Up/Training
ICM will perform the start up of the system.  ICM will have Flottweg
representative on site; ensure performance and reliability of equipment and
train operators on the shutdown and start procedures.
Air Permit
ICM will provide professional services to obtain the Air Permit required for the
installation services.  Buyer will reasonably assist ICM in obtaining this
permit.



Description
ICM Scope Does not include (Buyer's Scope):
Other Permits
Other than the Air Permit, all other permits are the responsibility of the
Buyer, including construction permits. Seller will reasonably assist Buyer in
obtaining these permits.
Electrical
Buyer is responsible for all utility identification (Dig-Safe/One Call).  Buyer
is responsible for relocation of the fermentation cable tray per the P&ID
drawings.
Mechanical
Buyer shall provide (a) steam source access point, and (b) syrup supply access
point.
Facilities/Utilities
Buyer shall provide utilities, phone, internet, job trailer space, and lay down
area during construction

 

 
B.
STORAGE TANK FARM INSTALLATION


Description
ICM Scope (Storage Tank Farm)
Provide Documents
ICM will provide furnish general equipment layout drawings, piping drawings and
wiring drawings.
Installation
ICM will direct and control installation of the tanks, pumps, valves,
instruments, wire trays and wiring inside the tank area which includes the truck
loading area if adjacent to the storage area.
Engineering ICM will provide all design, process, structural, civil and
electrical engineering services for the tank farm to be located within the
confines of the tank area (inside existing building) and the truck loading area
(if adjacent to the tank area).


 
 

--------------------------------------------------------------------------------

 



 
ICM will provide all design, process, structural, civil and electrical
engineering services for the tank farm to be located within the confines of the
tank area (inside existing building) and the truck loading area (if adjacent to
the tank area).
Piping
ICM will direct and control the installation of all piping as shown on general
equipment layout within the tank farm.
Insulation
All piping inside the tank area and truck loading area (if adjacent) will be
heat traced and insulated (as required by design).
Air Permit
ICM will provide professional services to obtain the Air Permit required for the
installation services.  Buyer will reasonably assist ICM in obtaining this
permit.



Description
ICM Scope Does not include (Buyer's Scope):
Other Permits
Other than the Air Permit, all other permits are the responsibility of the
Buyer, including construction permits. ICM will reasonably assist Buyer in
obtaining these permits.
Civil/Geotechnical
Buyer shall provide to ICM all geotechnical reports.  Buyer is responsible to
provide a suitable building site that meets soil compaction per ICM requirements
of 3000 pounds per square foot with less than 1" of settlement
Electrical/Utilities
Buyer is responsible for all utility identification (Dig-Safe/One Call)
Mechanical
Buyer shall provide any and all additional pipe rack, cable tray, and
underground required
Facilities/Utilities
Buyer shall provide utilities, phone, internet, office space, and lay down area
during construction.




 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"


TRICANTER INSTALLATION LOCATION


*






* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

--------------------------------------------------------------------------------

 
